Judgment and order in the action of Carmella Ouehiaria v. J. C. Penney Company reversed on the law and new trial granted, with costs, unless within ten days after the service of the order to be entered hereon, with notice of entry, the respondent shall stipulate to increase the verdict to the sum of $2,000, and shall file such stipulation in the office of the clerk; in which event the judgment is so modified, and as so modified affirmed. Judgment and order in the action of Matteo Cuchiaria v. J. C. Penney Company affirmed. Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ., concur.